i          i      i                                                                              i         i       i




                                    MEMORANDUM OPINION

                                              No. 04-10-00320-CR

                                           IN RE Jesse MORALES

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 30, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 26, 2010, relator Jesse Morales filed a petition for writ of mandamus, complaining

that the trial court has failed or refused to order the clerk of the court to forward a copy of the

Judgment Nunc Pro Tunc that granted him 721 days jail time credit. However, the record indicates

the trial court did forward the Judgment Nunc Pro Tunc and relator was given the appropriate jail

time credit of 721 days. As a result of the foregoing, relator’s petition for writ of mandamus is

DENIED.




           1
          … This proceeding arises out of Cause No. 2003-CR-2360, styled State of Texas v. Jesse Morales, in the 226th
Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.
                                                                                    04-10-00320-CR



       Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is DENIED AS MOOT.



                                                                    PER CURIAM

DO NOT PUBLISH




                                                -2-